IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-60126
                           Summary Calendar



DARIES F. MITCHELL,

                                           Petitioner-Appellant,

versus

STEVE PUCKETT,

                                           Respondent-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 1:94-CV-550 RR
                        - - - - - - - - - -
                          January 20, 1998
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Daries F. Mitchell, Mississippi prisoner No. 68075, has

requested a certificate of appealability (COA) to appeal the

district court’s denial of his federal habeas corpus petition.

Because Mitchell’s petition was filed in the district court prior

to the April 24, 1996, effective date of the Antiterrorism and

Effective Death Penalty Act (AEDPA), Mitchell’s appeal is

governed by pre-AEDPA law, and it may not proceed unless he

obtains a certificate of probable cause (CPC).     Green v. Johnson,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-60126
                                 -2-

116 F.3d 1115, 1120 (5th Cir. 1997).     We construe the district

court’s denial of a COA as a denial of a CPC and Mitchell’s

motion for a COA as a motion for a CPC.     See id.

       In the district court, Mitchell advanced eighteen separate

grounds for obtaining federal habeas relief.     The district court

determined that all of Mitchell’s claims were procedurally

barred; however, the district court nevertheless addressed and

rejected on the merits Mitchell’s arguments that he was not

indicted by a grand jury; that the respondent did not timely file

Mitchell’s state court records in the district court; and that

Mitchell’s conviction violated principles of due process because

of unrelated crimes committed by a law enforcement officer

involved in the investigation of Mitchell’s case.

       Mitchell argues that the district court should have

addressed the merits of all of his arguments and that it erred in

determining that his claims were procedurally barred under state

law.

       Mitchell’s claims that his signature was forged on a

consent-to-search-form, that he was denied a speedy trial, and

that he was denied a change of venue were raised in his direct

appeal; therefore, those claims are not procedurally barred under

Mississippi law.    MISS. CODE ANN. § 99-39-21(1) (1994); see

Mitchell v. State, 609 So. 2d 416, 421-22 (Miss. 1992).

Mitchell’s ineffective-assistance-of-counsel claim is also not

subject to dismissal on the basis of a state procedural bar.        See
                          No. 97-60126
                               -3-

Smith v. Black, 904 F.2d 950, 976 & n.8 (5th Cir. 1990), vacated

on other grounds, 503 U.S. 930 (1992).    The district court did

not err in dismissing Mitchell’s Fourth Amendment claim, however,

because that claim is not cognizable in federal habeas.     Stone v.

Powell, 428 U.S. 465, 482-83 (1976).

     Mitchell also argues in this court that he is entitled to

federal habeas relief because he was not properly indicted; his

conviction violates principles of due process due to unrelated

crimes committed by a law enforcement officer involved in

Mitchell’s prosecution; the respondent failed timely to file his

state records in the district court; and the district court

delayed in ruling on his federal habeas petition.    Mitchell has

failed to make a substantial showing of the denial of a federal

right with regard to these claims.     Barefoot v. Estelle, 463 U.S.
880, 893 (1983).

     Mitchell has abandoned his request for a COA/CPC as to the

other issues raised in his federal habeas petition by failing to

explain the factual or legal basis of those claims in this court.

Yohey v. Collins, 985 F.2d 222, 223-24 (5th Cir. 1993); FED. R.

APP. P. 28(a)(6).

     Mitchell’s motion for a CPC is GRANTED.    The denial of his

federal habeas petition is AFFIRMED IN PART and VACATED IN PART.

The case is remanded to the district court for consideration of

Mitchell’s claims that he was denied a speedy trial; that he was

denied a change of venue; and that he received ineffective
                           No. 97-60126
                                -4-

assistance of counsel.   See Clark v. Williams, 693 F.2d 381, 382

(5th Cir. 1982).

     CPC GRANTED; AFFIRMED IN PART AND VACATED AND REMANDED IN

PART.